Citation Nr: 1602080	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  09-48 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for right carpal tunnel
syndrome, to include on an extraschedular basis.

2.  Entitlement to a total disability rating based upon individual unemployability,
due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a
January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

By an October 2009 rating decision, the RO increased the assigned rating for the
Veteran's carpal tunnel syndrome to 30 percent effective September 28, 2009.  In
November 2010, the RO increased the evaluation of the Veteran's service connected right carpal tunnel syndrome to 30 percent, effective February 24, 2004.  The issue concerning the evaluation of the Veteran's right carpal tunnel syndrome remains before the Board on appeal.  Ab v Brown, 6 Vet App 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The Veteran provided testimony at a December 2009 hearing before the
undersigned Acting Veterans Law Judge.  The hearing transcript is of record

In June 2010 and June 2014, the Board remanded the case for further action by the originating Agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records
The issues of entitlement to an initial increased rating for right carpal tunnel syndrome on an extraschedular basis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right carpal tunnel syndrome is manifested by no more than moderate incomplete paralysis of the median nerve.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 30 percent for right carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The claims on appeal arise from disagreement with the initial ratings following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as the initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of such prejudice in this case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  His personal statements have also been added to the record.  No outstanding evidence has been identified that has not otherwise been obtained.

VA has also provided the Veteran with VA examinations for his right carpal tunnel syndrome in December 2005, October 2008, September 2009, and most recently in July 2014, in accordance with the Board's June 2014 remand directives, to determine the nature and severity of his disability.  38 C.F.R. § 3.159(c)(4).  The RO also obtained the Veteran's current treatment records and associated them with the claims file.  As such, the Board finds that all remand directives have been complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  To that end, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the July 2014 VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Each disability must be considered from the point of view of the Veteran who is working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 
In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Analysis

The Veteran's right carpal tunnel syndrome is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015), which pertains to paralysis of the median nerve.

Initially, the Board observes that the record reflects that the Veteran is right-handed.  Pursuant to diagnostic Code 8515 for the dominant (right) upper extremity, a 10 percent evaluation is warranted when there is mild incomplete paralysis of the median nerve.  A 30 percent evaluation is warranted when there is moderate incomplete paralysis.  A 50 percent rating is provided for severe incomplete paralysis.  A maximum 70 percent evaluation is warranted for complete paralysis of the median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8515. 

The Board notes, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2015).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, is to be rated with a maximum equal to moderate incomplete paralysis.  
38 C.F.R. § 4.124 (2015).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The words 'mild' 'moderate' and 'severe' as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as 'severe' by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

Private nerve conduction studies conducted in November 2001 found evidence of bilateral median neuropathies at or distal to the wrist, which were mild to moderate in degree.  

On VA examination in December 2005, the Veteran reported episodes of 2 to 3 times per week of numbness of the entire hand from the writs distally, the onset of which was with some mild pain followed by numbness, and then as the numbness wore off, there was severe pain in the hand the entire episode lasted anywhere from 30 to 120 minutes, there were no precipitating factors, and that because of the increasing weakness, he began dropping things and had increased problems being able to hold on to items.  

On VA examination in October 2008, the Veteran reported that he had numbness and tingling of the first three fingers of the right hand, and that he dropped objects (I can't hold, I can't screw anything).  The examination itself showed only fair grip strength and hypoesthesia to light touch and pin prick that also affected the first three fingers of the right hand.

On VA examination in September 2009, the Veteran reported progressive problems using his right and dominant hand because of difficulty handling things.  His handwriting had deteriorated and he had difficulty using a computer because of hand fatigue.  He also reported numbness of the whole hand and numbness and tingling in the fingertips of his left hand.  Examination of the hand disclosed difficulty straightening his first and second digits and some difficulty flexing his digits.  He had 3/5 overall grip strength, but only 1/5 when the index finger was involved in the right hand.  He had 4/5 grip strength on the left and extension of the right thumb to -10 degrees of full extension.  He had 60 degrees of flexion at the metacarpophalangeal joint and 80 of the interphalangeal joints of his thumb.  The second digit he had -10 degrees of full extension.  He had 60 degrees of MP flexion and 80 degrees of PIP and DIP flexion.  He had full extension.  On the third and fourth and fifth fingers he had full extension to 0 degrees.  He had 80 degrees of metacarpophalangeal flexion and 90 degrees of PIP extension through the third fourth and fifth digits.  With repetitive motions of his fingers he did not lose range of motion, but had apparent fatiguing while using the thumb and index finger with repeated motions.  He also described increased discomfort and there was apparent abnormal motion of the index finger and the thumb with repeated motion.  In terms of opposing his thumb to his index finger, he was not able to completely do that.  Although he was able to oppose his thumb to his middle finger, he only had 1+ strength.  He had 3/5 strength of opposing his thumb to his fourth and fifth fingers.  There was prominence of the head of the metacarpal on the thumb and index finger.  There was a modest degree of tenderness of the index finger.  He had hypesthesia to monofilament testing of the index finger, the lateral or radial half of the volar surface of the middle finger, and the volar surface of the thumb.  The dorsal surface of the thumb, the dorsal surface of the index finger, and the radial surface of the posterior radial surface of the finger was also numb.  Sensation was intact over the fourth and fifth digits.  Testing with monofilament to the fingertips of all the fingers on the right and left hand showed that to be intact in the fourth and fifth fingers of the right and all fingers on the left.

On VA examination in July 2014, the Veteran reported awaking at night with numbness, throbbing and cramping.  He also complained of clumsiness.  Strength in the right hand was 5/5 and there was no muscle atrophy.  Sensory examination for the right hand was normal.  The examiner noted that there were trophic changes to the right hand, but due to a non-related skin condition.  Phalen's and Tinel's sign were positive for the right hand.  Nerve tests were also normal for the right hand.  However, the EMG test was positive for carpal tunnel of the right hand.  It was also noted that the Veteran used a PM brace for carpal tunnel on the right side.  It was also noted that pain, weakness, fatigability, or incoordination significantly limit the Veteran's functional ability during flare-ups or when the joint is used repeatedly over a period of time.  The examiner noted further that any limitation of range of motion cannot be estimated, but loss of function during flare-ups or when the joint is used repeatedly over a period of time manifests as exaggeration of the mild weakness of right hand grip, moderate loss of hand use dexterity, and loss of sleep, which is why he cannot sustain moderate work with the right hand.

The Board finds that there are no distinctive period(s) where the Veteran
met or nearly approximated the criteria for a rating in excess of 30 percent under
Diagnostic Code 8515.  In this regard, although the Veteran has reported functional impairment as a result of his right hand disability, the objective medical evidence does not reflect that the disability is manifested by anything more than moderate neurological symptoms.  For example, the December 2005 VA examination noted that the right hand looked grossly normal, that there was no swelling or tenderness, and that he could make a strong fist, even though the thumb was not used in almost any way in force in attempting to reinforce the wrist.  The October 2008 VA examination found that there was fair grip strength and that he had 5/5 strength of flexors and extenders of the first three fingers of the right hand even though it was also stated this was evidence of weakness.  The September 2009 VA examination found he had 3/5 overall grip strength.  Finally, the July 2014 VA examination found that strength in the right hand was 5/5, sensory examination was normal, and nerve examinations were normal.  Furthermore, although the Veteran has reported flare-ups of joint pain, he has also reported that his pain is relieved by rest, and even with considerations of his reported functional impairment, his objective symptoms do not more nearly approximate the criteria for severe incomplete paralysis.  

Accordingly, the Board finds that the evidence more nearly approximates the criteria for moderate incomplete paralysis, and a rating in excess of 30 percent is not warranted at any time during the appeal period.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8515 (2015).  See also DeLuca v. Brown. 

The Veteran is competent to report the symptoms of his disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

After examining all the evidence, the Board concludes that the weight of the evidence is against a rating in excess of 30 percent during the period on appeal.  
38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21 (2015).


ORDER

An initial schedular rating in excess of 30 percent for right carpal tunnel
syndrome is denied.


REMAND

Extraschedular Consideration

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  In Johnson, the Federal Circuit determined that extraschedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

As noted above, the Veteran does not meet the schedular criteria for a rating in excess of 30 percent under DC 8515.  However, he has argued that his right hand disability symptoms are not contemplated in the rating criteria of DC 8515, in that they cause him to be unemployable.  The Board notes that the Veteran is service-connected for post-traumatic stress syndrome (PTSD), rated 30 percent, diabetes mellitus, type 2, rated 20 percent, residuals fracture 2nd metacarpal, right hand, rated 10 percent, bilateral hearing loss, rated noncompensable, tinnitus, rated 10 percent, diabetic peripheral neuropathy, right lower extremity and left lower extremity, rated 10 percent each, residuals fracture proximal third left tibia and erectile dysfunction, each rated  noncompensable, in addition to his service-connected right carpal tunnel syndrome, for a total combined disability rating of 80 percent.  Accordingly, in light of Johnson, and evidence indicating that the Veteran's right carpal tunnel syndrome renders him capable of only light physical duty, the Board has determined that a remand is appropriate so that the issues of entitlement to a rating in excess of 30 percent for the Veteran's right carpal tunnel syndrome on an extraschedular basis and entitlement to TDIU can be referred to the Director of VA's Compensation and Pension Service or the Under Secretary for Benefits, for consideration, in accordance with both 38 C.F.R. § 3.321(b) (2015) and 38 C.F.R. § 4.16(b) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  The issues of entitlement to a rating in excess of 30 percent for the Veteran's right carpal tunnel syndrome on an extraschedular basis and entitlement to TDIU should be referred to the Director of VA's Compensation and Pension Service or the Under Secretary for Benefits, for consideration, in accordance with both 38 C.F.R. § 3.321(b) (2015) and 38 C.F.R. § 4.16(b) (2015). 

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims for extraschedular consideration and entitlement to a TDIU.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC), afforded a reasonable opportunity to respond, and the case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


